—Appeal from decisions of the Workers’ Compensation Board, filed May 3, 1979 and September 4, 1979, finding that decedent’s death on the premises of the employer during working hours arose out of and in the course of his employment and which affirmed an award of death benefits to the claimant. Decedent was employed as a superintendent of premises located at 300 Park Avenue South, a commercial building. He was found on December 12, 1977 at 8:10 a.m. lying face down in the entranceway of his workroom in the basement of the building wherein he worked. He died from head wounds inflicted by a 12-gauge shotgun fired at point blank range. The board found that the evidence of decedent’s unexplained death, occurring during working hours and on the employer’s property, raised the presumption of compensa*719bility under section 21 of the Workers’ Compensation Law and justified the conclusion that his death arose out of his employment. The board found that police officers’ testimony of decedent’s prior involvement in illegal activities was not sufficient to rebut the statutory presumption. The decisions of the board are supported by substantial evidence. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.